Citation Nr: 0113820	
Decision Date: 05/17/01    Archive Date: 05/23/01	

DOCKET NO.  99-00 225A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran is currently 50 years of age, and has 
completed high school.  Apparently, the veteran last worked 
in October 1999.

2.  The veteran has had occupational experience as a laborer, 
and as a maintenance and construction worker, as well as 
training as a truck driver.

3.  The veteran's disabilities include a left upper extremity 
condition, evaluated as 20 percent disabling; arthritis of 
the lumbar spine, evaluated as 10 percent disabling; and a 
dysthymic disorder, evaluated as 10 percent disabling.

4.  The veteran's disabilities are currently not of a 
severity sufficient to preclude his obtaining and retaining 
some form of substantially gainful employment consistent with 
his age, education, and work experience.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15,4.16, and 
4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an Application for Compensation or Pension (VA 
Form 21-526) dated in June 1998, the veteran stated that he 
was born on February [redacted], 1951, and had completed high school.  
The veteran additionally indicated that he had last worked in 
November 1997.  Other evidence of record is to the effect 
that the veteran has had occupational experience as a 
maintenance man and laborer, as well as in the area of 
construction, and some training as a truck driver.

A review of the record discloses that the veteran's current 
disabilities consist of a left upper extremity condition, 
evaluated as 20 percent disabling; arthritis of the lumbar 
spine, evaluated as 10 percent disabling; and a dysthymic 
disorder, evaluated as 10 percent disabling.  The veteran has 
additionally received rather extensive treatment for alcohol 
dependence.

A VA record of hospitalization dated in May 1998 reveals that 
the veteran was hospitalized at that time for alcohol abuse.  
At the time of admission, the veteran gave a history of 
alcohol dependence and rheumatic fever.  Reportedly, the 
veteran had suffered from rheumatic fever as a child, and 
currently had a "murmur."  When further questioned, the 
veteran stated that he wanted to "get rid of his alcohol 
habit."  The pertinent diagnosis noted was alcohol 
dependence with physiologic dependence.

On subsequent VA hospitalization during the months of May and 
June 1998, the veteran gave a "long history" of alcohol 
abuse with physiological dependency, and stated that he was 
having "a very difficult time" in his present condition.  
Accordingly, he was "in need of some assistance."  The 
veteran was, therefore, admitted to the detoxification unit, 
following which he was admitted to the hospital ward for 
continued therapeutic purposes.  Radiographic studies of the 
veteran's left forearm conducted during his period of 
hospitalization showed no evidence of any recent fracture or 
dislocation.  There were, however, minimal degenerative 
changes of the left wrist and elbow joints, though with no 
destructive bony changes.  Further noted were several small 
metallic foreign bodies embedded in the soft tissue at the 
level of the distal end of the shaft of the left radius.  The 
pertinent diagnoses noted were alcohol dependency with 
physiological dependency; and a history of multiple traumas 
to the left arm, with multiple prostheses in place and 
continuous pain, diagnosed as arthritis/degenerative joint 
disease of the left arm and elbow.

VA inpatient and outpatient treatment records covering the 
period from June 1998 to October 1999 show treatment during 
that time primarily for alcohol dependence.  Radiographic 
studies of the veteran's lumbar spine conducted in December 
1998 showed evidence of minimal degenerative arthritic 
changes accompanied by minimal marginal spur formation of the 
lumbar vertebral bodies, though with no fracture or 
dislocation.  The disc spaces were within normal limits, and 
the pedicles were intact, with no evidence of any destructive 
bony change.  The clinical impression was of minimal 
degenerative arthritic changes of the lumbosacral spine.

During the course of VA outpatient treatment in October 1999, 
it was noted that the veteran continued to work at BF 
Goodrich, and that he found that job "more manageable" 
given his limited stress-tolerance.

VA outpatient treatment records covering the period from 
November 1999 to June 2000 show continued treatment during 
that time for alcohol dependence.

In mid-December 2000, A VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
past history of substance and alcohol abuse, as well as low 
back pain.  Further noted was that the veteran was currently 
"an unemployed maintenance man."

On physical examination, the veteran's posture and gait were 
normal, as was his skin.  The veteran's eyes reacted equally 
to light and accommodation, and while there was a small 
amount of wax buildup in his left ear canal, there was no 
evidence of any tympanic membrane perforation, or of any 
discharge.  The veteran's nose, sinus, mouth, and throat 
displayed normal mucosa.  His neck was supple, and there was 
no evidence of any jugular vein distention, or of carotid 
bruits.  The veteran's lymph nodes were normal, and his chest 
was clear to auscultation and percussion, with no rales, 
wheezing, or rhonchi.  The veteran's heart displayed a 
regular rhythm.  The S1 and S2 sounds were heard, and there 
was no evidence of any murmur, gallop, thrill, or extra heart 
sounds.  The veteran's abdomen was soft and nontender, with 
no organomegaly, or evidence of an enlarged liver.  Bowel 
sounds were described as "normoactive."  Deep tendon 
reflexes were within normal limits, and there was no history 
of any seizure disorder.  The pertinent diagnoses noted were 
history of low back pain; and a history of substance abuse, 
alcohol dependence.  

On VA orthopedic examination, likewise conducted in 
mid-December 2000, it was noted that the veteran had suffered 
a left elbow injury in a motor vehicle accident in 1987.  
Apparently, the veteran's left elbow was "broken or 
fractured," and had to be "pieced together" with metal 
screws, and, possibly, a radial head prosthesis.  According 
to the veteran, since the time of that accident, he had 
experienced "a lot of stiffness, limited motion, and some 
ankylosis of the elbow, with some definite limited motion 
there."  The veteran further stated that he experienced 
problems with repetitive use, as well as with 
pushing/pulling, and lifting from 5 to 10 pounds.  According 
to the veteran, he had been working in maintenance, which got 
"pretty physical," requiring "a lot of heavy bending and 
lifting-type activities."  Currently, the veteran was out of 
work.  When further questioned, the veteran stated that 
weather changes bothered his elbow, and tended to "aggravate 
it."  However, the veteran's problem was "episodic" rather 
than characterized by "any specific flareups."

When questioned regarding his medication, the veteran stated 
that, in the past, he had used Motrin, but because it 
"bothered him," he discontinued its use.  Currently, the 
veteran was receiving no medication.

On physical examination, the veteran's elbow displayed a 
surgical scar.  There was tenderness, soreness, pain and 
crepitation throughout the range of motion, with the veteran 
lacking 25 degrees of extension, and flexing only to 
95 degrees "because of the stiffness."  The veteran 
experienced some pain on motion, though strength in the elbow 
musculature was "good."  There were some tenderness and 
soreness over the ulnar nerve, as well as a positive Tinel's 
sign, and "a little bit" of decreased sensation in the 
ulnar nerve to the left hand.  However, the veteran did 
exhibit good intrinsic function.  At the time of examination, 
there was no evidence of any atrophy.

Radiographic studies of the veteran's left elbow showed 
evidence of multiple orthopedic pins and screws through the 
distal left humerus, apparently, the residual of previous 
trauma.  There was a radiopaque foreign body embedded in the 
soft tissues of the anterior aspect of the radial head, 
though the joint spaces were preserved.  At the time of 
radiographic examination, no acute bony abnormality was in 
evidence.  The pertinent diagnosis noted was postoperative 
residuals of injury to the left elbow, with arthritis and 
ulnar neuritis.

Orthopedic examination of the veteran's back conducted in 
December 2000 was significant for back pain "for a long 
number of years."  Reportedly, the veteran had been told 
that he had "some arthritis" in his lumbar spine.  When 
further questioned, the veteran stated that, about 2 to 
3 times per year, he experienced a "flareup," during which 
he suffered increasing pain and tenderness, and found it 
necessary to "really limit" his function with repetitive 
use.  According to the veteran, repetitive bending and 
lifting increased his pain, as well as the soreness, aching, 
and tenderness in his back.  However, this occurred only 
"about 2 to 3 times a year."  The veteran stated that he 
had been working in maintenance, and had been able to do the 
required bending and lifting, though it did bother his back.  
Currently, the veteran was out of work.  When questioned, the 
veteran stated that he had undergone no surgery, and was 
currently taking no medication.  Nor did he experience any 
need for a brace or cane.

On physical examination, there were some tenderness and 
soreness across the veteran's back, though with no increased 
kyphosis or scoliosis.  There was some muscular tenderness in 
the area of the lumbosacral spine, but no spasm.  The veteran 
could flex forward to 85 degrees, though with pain, as well 
as bend and rotate 30 degrees at the extremes, once again, 
with pain.  The veteran could toe and heel walk, and squat, 
and no neurologic abnormalities were in evidence.

Radiographic studies of the lumbosacral spine showed no 
evidence of any acute compression fracture or subluxation.  
There appeared to be some narrowing of the intervertebral 
disc space in the area of the fifth lumbar vertebra and first 
sacral segment, though with no acute bony abnormality.  At 
the time of examination, the visualized pedicles and 
transverse processes were preserved.  The pertinent diagnosis 
noted was arthritis of the lumbar spine.

On VA psychiatric examination, likewise conducted in December 
2000, the veteran stated that, while in service, he had 
received training as a truck driver.  According to the 
veteran, he started drinking "very early" in life, and 
"drank heavily" before going into the military.  When 
further questioned, the veteran stated that his discipline 
problems in the military "were related to his drinking."  
According to the veteran, he had been cited for "five 
DUI's," the most recent being in 1998.  As a result of the 
veteran's alcoholism, he showed "a very poor" work record.  
While in the past, he had worked in construction, he was no 
longer physically able to do this, and, as a result, "had 
been doing some maintenance work."  According to the 
veteran, his last work was "a year ago" as a maintenance 
man with BF Goodrich.

On mental status examination, the veteran was dressed and 
groomed properly, with no indication of any deterioration of 
personal habits.  He was wearing clean clothes, and his 
grooming was appropriate.  At the time of evaluation, the 
veteran's speech was coherent and relevant, and showed a 
normal flow.  The veteran did not appear anxious during the 
course of the psychiatric interview, though he expressed 
"some depressed feelings" regarding the reality of his 
situation.  The veteran was realistic with the exception of 
some denial and rationalization for his drinking.  His 
reality testing was intact, and he showed no delusional or 
odd thinking.  Regarding the veteran's intellectual 
functioning, it was noted that, in spite of his history of 
heavy drinking, he did not appear to suffer from any 
organicity.  He was well oriented, and knew his Social 
Security number without hesitation.  Further noted was that 
the veteran was able to remember 2 out of 3 objects after 
several minutes, and to repeat the months of the year in 
reverse order without any errors.  The veteran's fund of 
information was considered to be "adequate" under the 
circumstances.

Judging by the veteran's history and performance during the 
course of the psychiatric interview, it was the opinion of 
the examiner that his basic psychiatric problem was one of 
alcoholism.  There was no other psychiatric condition 
unrelated to alcoholism, though the veteran did suffer from 
some mild dysthymic disorder secondary to his alcoholism.  
The pertinent diagnoses noted were alcohol addiction; and 
mild dysthymic disorder, secondary to chronic alcoholism.  
The veteran's Global Assessment of Functioning score was 60, 
which, in the opinion of the examiner, should improve were he 
to abstain from alcohol.

Analysis

Regarding the veteran's current claim for benefits, the Board 
notes that nonservice-connected pension is payable to any 
veteran who served at least ninety (90) days during a period 
of war, and who is permanently and totally disabled from 
disability which is not the result of his own misconduct.  
See 38 U.S.C.A. § 1521 (West 1991 & Supp. 2000).  A veteran 
is considered to be permanently and totally disabled where he 
is suffering from a disability or combination of disabilities 
which are sufficient to prevent the average person from 
following a substantially gainful occupation which is 
reasonably certain to continue throughout his life, or if he 
is, in fact, unemployable as a result of disability or 
disabilities which are reasonably certain to continue 
throughout his life.  See 38 U.S.C.A. § 1502 (West 1991 & 
Supp. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for review in 
pension cases.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The holdings in these 
cases are to the combined effect that the VA has a duty to 
ensure the following:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
in Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that, if the benefit may not be awarded under 
the "average person" or "unemployability" tests, a 
determination be made as to whether there is entitlement to 
nonservice-connected disability pension on an extraschedular 
basis.

The average person (or objective) test is rooted in 
38 U.S.C.A. § 1502(a)(1) (West 1991 & Supp. 2000) and 
38 C.F.R. § 4.15 (2000), and mandates that a total disability 
will be found to exist when any impairment of mind or body 
present is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, provided 
that the impairment is reasonably certain to continue 
throughout the life of the disabled person.

The unemployability (or subjective) test arises from 
38 U.S.C.A. § 1521(a) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.321(b)(2) and 4.17 (2000), and mandates that, where it is 
shown that the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 (2000), and it is shown that 
they are permanent in nature, a determination should be made 
whether such disabilities render him or her incapable of 
substantial gainful employment.  If so, the veteran again 
meets the requirements of the law for the benefit under 
consideration.

Finally, if the veteran does not meet either the "average 
person" or "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to a permanent and total disability rating for 
pension purposes on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(2) (2000), on the basis 
that he or she is unemployable by virtue of age, occupational 
background, or other related factors.

The schedular criteria for a nonservice-connected disability 
pension are met where the veteran has two or more 
disabilities, one of which is ratable at 40 percent or more, 
and there is additional disability sufficient to bring the 
combined evaluation to 70 percent or more.  38 C.F.R. 
§§ 4.16, 4.17 (2000).  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000).

As regards the veteran's left upper extremity disability, the 
Board notes that the 20 percent evaluation currently in 
effect contemplates a limitation of flexion (for a major or 
minor extremity) to 90 degrees, or a limitation of extension 
(once again for a major or minor extremity) to 75 degrees.  
38 C.F.R. Part 4, Codes 5206, 5207 (2000).  However, as of 
the time of a recent VA orthopedic examination in December 
2000, the veteran was able to flex his left forearm to 
95 degrees, and lacked only 25 degrees of extension.  A full 
range of flexion and extension of the elbow is from zero 
degrees (the fully extended position) to 145 degrees (the 
fully flexed position).  See 38 C.F.R. § 4.71, Plate I 
(2000).  Both pronation and supination of the left forearm 
were within normal limits, and there was good strength in the 
elbow musculature.  While there was some tenderness and/or 
soreness over the left ulnar nerve, the veteran showed good 
intrinsic function of his left wrist.  Under such 
circumstances, the Board is of the opinion that, with 
consideration of the applicable diagnostic codes, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and the decision of 
the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the 20 percent evaluation in effect for the veteran's left 
upper extremity disability is appropriate.

Turning to the veteran's disorder of the lumbar spine, the 
Board notes that, on recent VA orthopedic examination in 
December 2000, the veteran was able to flex forward to 
85 degrees, and bend and rotate to 30 degrees.  While 
accompanied by some tenderness and/or pain, there was no 
evidence of spasm of the lumbosacral musculature.  Nor were 
any neurological abnormalities in evidence.  The Board notes 
that the 10 percent evaluation currently in effect 
contemplates the presence of a slight limitation of motion of 
the lumbar segment of the spine (38 C.F.R. Part 4, 
Code 5292), or, in the alternative, lumbosacral strain with 
characteristic pain on motion (38 C.F.R. Part 4, Code 5295).  
In order to warrant a 20 percent evaluation for the veteran's 
lumbar spine disorder, there would, of necessity, need to be 
demonstrated the presence of moderate limitation of motion of 
the lumbar segment of the spine, or, in the alternative, 
lumbosacral strain characterized by muscle spasm on extreme 
forward bending and a unilateral loss of lateral spine motion 
in a standing position.  (See 38 C.F.R. Part 4, Codes 5292, 
5295).  There were no neurological abnormalities and no 
notation of fatigue or weakness on motion of the low back.  
Accordingly, the veteran does not currently meet the 
schedular requirements for an increased evaluation.  Current 
symptomatology is, in fact, consistent with the 10 percent 
evaluation presently in effect.  See also 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, supra.  

Finally, turning to the veteran's currently-diagnosed 
dysthymic disorder, the Board notes that the 10 percent 
evaluation now in effect contemplates the presence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  To warrant a 30 percent evaluation, would 
require demonstrated evidence of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. Part 4, Code 9433 
(2000).  On the recent VA psychiatric examination, it was 
indicated that the dysthymic disorder was productive of mild 
disability.  This is consistent with the 10 percent rating 
assigned by the RO for the disorder.  Primary alcohol 
addiction may not be a basis for an award of a permanent and 
total disability rating for pension purposes because it is of 
a willful misconduct etiology.  38 C.F.R. § 3.301(b), (c)(2) 
(2000).  Pursuant to applicable law and regulation, 
unemployability for pension purposes must be based on 
"innocently acquired" disability such as those evaluated 
above, and not on disability resulting from the veteran's own 
willful misconduct, such as the abuse of alcohol.  
38 U.S.C.A. § 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.17a (2000).

As is apparent from the above discussion, the veteran fails 
to meet the schedular requirements for an award of a 
permanent and total disability rating for pension purposes.  
More significantly, the veteran's "very poor work record" 
and current "unemployability," to the extent that it 
exists, has on more than one occasion been attributed to his 
dependence on alcohol.  Notwithstanding the particular 
"tests" applied, the veteran is not, in fact, unemployable 
as a result of his present innocently-acquired disabilities.  
In point of fact, the veteran, by his own admission, appears 
to have been working as recently as October 1999.  The 
veteran's innocently-acquired disabilities, while productive 
of some impairment, do not preclude the veteran's obtaining 
or retaining some form of substantially gainful employment 
consistent with his age, education, and occupational 
experience.  Under such circumstances, a permanent and total 
disability rating for pension purposes is not warranted.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

